Citation Nr: 0612566	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-13 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a visual disorder, claimed to have 
resulted from treatment at a Department of Veterans Affairs 
Medical Center (VAMC), from September 23 to December 13, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from December 1961 to 
February 1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claims for benefits pursuant 
to § 1151 for a visual disorder and residuals of a neck 
injury.  

In a December 2004 decision, the Board determined that new 
and material evidence was not submitted to reopen a claim for 
service connection for retinitis pigmentosa and remanded the 
claims for benefits pursuant to § 1151 to the RO to comply 
with the veteran's request to testify at a hearing before a 
Veterans Law Judge.  

In March 2006, the veteran was scheduled for a hearing before 
a Veterans Law Judge, via videoconference.  However, in March 
2006 signed statement, the veteran cancelled the hearing and 
did not request that it be rescheduled.  At that time, the 
veteran also withdrew his claim for benefits pursuant to 
§ 1151 for residuals of a neck injury.  As such, the Board 
will confine its consideration to the matter as set forth on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his December 1997 claim for benefits pursuant to § 1151, 
and subsequent written statements in support of this claim, 
the veteran maintains that he sustained injuries in an 
accident at the VAMC in Newington in September 1996.  He 
notes that in April 1997 VA awarded benefits for a deviated 
septum and a scar on his nose as a result of that accident.  
This was done under the law at the affect at that time.  He 
contends that his decreased vision was first noted in 
December 1996 and that his VA treating physician felt that 
there "might be a connection between the bump" and his 
decreased vision.  

38 U.S.C.A. § 1151 was amended for claims filed on or after 
October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (1996).  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005), as amended, states, in pertinent part, that where any 
veteran suffered an injury, or aggravation of an injury, as a 
result of VA hospitalization, medical, or surgical treatment, 
and such injury or aggravation results in additional 
disability, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were 
service-connected.  Additionally, it is required that the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  Id.

Private medical records document that the veteran was 
diagnosed as manifesting retinitis pigmentosa in 1982.  That 
diagnosis was confirmed by W.V.D., M.D., in September 1982.  
In a January 1983 letter, Dr. D. reported that the veteran's 
visual fields were reduced to less than 10 degrees in both 
eyes because of his progressive retinitis pigmentosa and that 
his visual acuity was20/60 in both eyes.  He was noted to 
have been declared "legally blind".  

The records for the veteran's VA hospitalization, from 
September 23 to December 13, 1996, indicate that he was 
admitted to the blind rehabilitation unit in Newington, 
Connecticut, with a history of retinitis pigmentosa since 
1982 and that he also had macular degeneration.  The record 
further indicates that the veteran had an uneventful hospital 
course, "except for a minor accident while in the hospital 
the patient walked into a door jamb and sustained a 
laceration on the nose.  There was no clinical evidence of 
bony injury or deformity.  He was treated with soap and water 
cleansing of the wound and application of Steri-Strips.  His 
laceration healed up uneventfully."  It was noted that in 
November 1996, the veteran was transferred to the VAMC in 
West Haven, Connecticut, to continue his training because the 
Newington facility closed.  A VA progress note dated 
September 27, 1996 includes a brief description of the 
accident.

In a March 1998 written statement, the veteran said days 
after his hospital release, doctors experimented with prisms 
on his glasses and that it was "documented" that he 
suffered additional loss of vision after several months of 
inpatient program participation at the VAMCs in Newington and 
West Haven.

In his November 1998 notice of disagreement and September 
1999 substantive appeal, the veteran indicated that after his 
hospital release, he was referred to a retinal specialist 
regarding "maclar edema and decreased vision".  The veteran 
said he only had light perception and had extropia in his 
right eye.  The veteran said "I do not feel this was just 
normal progression of my retinitis pigmentosa" and argued 
that he experienced accelerated deterioration of the disease 
due to the 1996 accident.  In his November 1998 statement, he 
specifically pointed to VA clinical entries dated on December 
10th and 11th, 1996, regarding his complaints of decreased and 
blurred vision.  A December 23, 1996 VA medical record 
indicates that the veteran appeared to associate decreased 
peripheral vision and decreased visual acuity with nasal 
spray that was prescribed in November 1996 for his deviated 
septum. 

Here the record does not contain medical opinion evidence 
linking a visual disorder to either VA fault or to an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2005).  The VA's duty to assist the veteran 
requires that VA provide a medical examination, or obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005).  Therefore, because 
medical opinion evidence as to the etiology of the veteran's 
claimed disorder is critical to his claim, on remand, he 
needs to be scheduled for VA examinations to obtain such a 
medical opinion.  

As well, in a June 1999 written statement, the veteran said 
he was scheduled for an annual surgical evaluation in July 
1999 and annually underwent eye examinations.  The most 
recent VA medical records regarding the veteran medical 
treatment are dated in March 1998.  There is no indication 
that the RO requested these newer records. This needs to be 
done prior to final consideration of the veteran's claim.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Here, the record reflects that 
additional VA medical evidence is available that is not 
before the Board at this time.

It also appears that the veteran may be in receipt of Social 
Security Disability (SSA) benefits since March 1983, 
according to a February 1983 SSA record. The Court has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, the veteran's SSA 
records should be obtained in connection with current claim 
for benefits pursuant to § 1151.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  
See Dingess v. Nicholson, No 01-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).  The Court held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for benefits pursuant to § 1151 for a 
visual disorder, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  As these 
questions are potentially involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if § 1151 benefits 
are awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Consistent with the recent holding in 
Dingess/Hartman v. Nicholson, supra,, 
the RO should provide the veteran with 
proper written notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
benefits pursuant to § 1151 for a 
visual disorder are awarded, and also 
includes an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an 
effective date.

2.	The RO should obtain all medical 
records and examination reports 
associated with the veteran's treatment 
for a visual disorder at the VAMCs in 
Syracuse, New York, and in Newington 
and West Haven, Connecticut, for the 
period since March 1998.  The RO should 
also request the hospital records for 
the veteran's treatment at the VAMC in 
West Haven, Connecticut, for the period 
from November 21 to December 23, 1996, 
plus any additional clinical records 
for that time period, if not already 
associated with the claims files.

3.	The RO should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits awarded in approximately 1983 
(and any subsequent disability 
determination evaluations).  All 
records obtained should be associated 
with the claims file.  If the records 
are not available, that should be noted 
in the claims folder.

4.	Then RO should arrange for medical 
opinions to be obtained and if needed, 
for VA examination(s) by appropriate 
medical specialists, e.g., 
ophthalmologists including retinal 
specialists, et al.  (As the veteran is 
blind, he should be notified by 
telephone of all VA correspondence 
regarding any scheduled examination to 
ensure his knowledge of and 
participation in any scheduled VA 
examination.)  The claims folders 
should be made available to the 
examiner(s) for review in conjunction 
with the opinion(s) and any 
examination(s).  If examination(s) are 
deemed indicated, all indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  
Based on a review of the claims folder 
and pertinent evidence obtained, the 
examiner(s) should answer the 
following:

a.	Does the veteran suffer from 
visual loss, e.g. retinitis 
pigmentosa, macular degeneration, 
or another visual disability?

b.	Reviewing the evidence of record 
prior to and after the event in 
September 1996, is there an 
increase in the vision impairment 
due to the eye disabilities?

c.	If there is an increase in 
disability after September 27, 
1996, is it at least as likely as 
not that the change in visual 
acuity was brought about by fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment 
by VA in its treatment of the 
veteran for injuries sustained in 
an accident on September 27, 1996 
when he walked into a door frame 
at the VAMC in Newington, 
Connecticut.  The examiner(s) 
should also opine whether the 
appellant's visual loss was an 
event reasonably foreseeable.

d.	The examiner is also requested to 
comment on whether was there an 
increase in disability, beyond the 
natural progress of the veteran's 
visual disorder brought about by 
fault, carelessness, negligence, 
lack of proper skill, or error in 
judgment by VA in its treatment of 
the veteran for injuries sustained 
in an accident in September 1996 
when he walked into a door frame 
at a VAMC.  If the change in 
acuity is more likely than not due 
to natural progress of the visual 
impairment, that too should be 
noted.

e.	If it is determined that there was 
no fault, carelessness, 
negligence, lack of proper skill, 
or error in judgment, and/or 
hearing loss was an event 
reasonably foreseeable, the 
examiner should expressly say so 
and provide detailed reasons for 
such opinions.

f.	A rationale should be provided for 
all opinions given and the factors 
upon which the medical opinion is 
based must be set forth in the 
report.  The veteran's claims file 
must be made available to the 
examiner in conjunction with the 
examination, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed.

5.	Thereafter, the RO should readjudicate 
the veteran's claim for benefits 
pursuant to § 1151 for visual loss due 
to treatment at a VAMC from September 
23-December 13, 1996.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the July 2004 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






